                             United States District Court
                           Western District of North Carolina
                                  Statesville Division

       Shawn Germaine Fraley,          )             JUDGMENT IN CASE
                                       )
              Plaintiff,               )              5:17-cv-00201-FDW
                                       )
                 vs.                   )
                                       )
          FNU Walker et al,            )
                                       )
            Defendant(s),              )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s January 22, 2020 Order.

                                               January 22, 2020
